                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TONY TERRELL ROBINSON,

                Plaintiff,

         v.                                               Case No. 18-cv-164-JPG

 R. MORRIS, T.G. WERLICH, LT. SMITH,
 LT. VAN GRUNDY, UNITED STATES OF
 AMERICA, and F. VARNEY,

                Defendants.


                                     JUDGMENT

       This matter having come before the Court, the issues having been heard, and the

Court having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that the following claims are

dismissed with prejudice:

   •   Count 1, a First Amendment retaliation claim against defendant R. Morris for
       terminating plaintiff Tony Terrell Robinson from his job in response to his
       complaints about a change in the law library hours;

   •   Count 3, a First Amendment retaliation claim against defendant Lt. Smith for
       threatening plaintiff Tony Terrell Robinson with a transfer for engaging in
       protected speech; and

   •   Count 4, an Eighth Amendment claim against defendants R. Morris and T.G.
       Werlich for amending policies that forced plaintiff Tony Terrell Robinson to
       choose between eating his evening meal and accessing the library; and

       IT IS FURTHER ORDERED AND ADJUDGED that the following claims are

dismissed without prejudice:

   •   Count 2, a Federal Tort Claims Act claim against the defendant United States of
       America for retaliatory discharge; and
  •   All claims in this case against defendants Lt. Van Grundy and F. Varney.

DATED: December 23, 2019           MARGARET M. ROBERTIE, Clerk of Court

                                   s/Tina Gray, Deputy Clerk



Approved:    s/ J. Phil Gilbert
             J. PHIL GILBERT
             DISTRICT JUDGE




                                          2
